Citation Nr: 1612942	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  09-11 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a cervical spine disability (neck condition).


REPRESENTATION

Veteran represented by:	Todd S. Hammond, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and P.R.


ATTORNEY FOR THE BOARD

A. MacDonald, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1975 to October 1976, April 2005 to September 2005, April 2006 to September 2006, and February 2010 through September 2010.

This appeal comes to the Board of Veterans' Appeals (Board) from a September 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In March 2011 the Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the claims file.

This issue has previously been before the Board on several occasions.  Most recently, in a November 2013 decision the Board denied entitlement to service connection for this claim.  The Veteran then timely appealed the decision to the Court of Appeals for Veterans Claims (Court).  In an October 2015 Joint Motion for Remand (JMR), the Court vacated the Board's November 2013 decision, and remanded this issue for actions consistent with the terms of the JMR.  Specifically, the Court asked the Board to address the Veteran's period of active duty service for training from February 2010 through September 2010, among other directives.

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" and "VBMS" systems to ensure a total review of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.





REMAND

The Veteran is seeking service connection for a neck disability.  In an October 2015 JMR, the Court found the Board failed to address the Veteran's period of active duty service for training from February 2010 through September 2010.  There is a single line in the "remarks" section on a National Guard form received in 2012 that indicates he had a period of active duty for training during those dates.  There is nothing otherwise confirming that period of service, including no corroborating information in the personnel file that was obtained in 2014.  

Although the claims file includes extensive private medical records from the period in question, including records from Oregon Health and Science University and PT Northwest, it does not appear any service medical records from February 2010 to September 2010 have been requested.  Accordingly, remand is required so that these relevant service records may be obtained.

Furthermore, the August 2013 report from the VA examiner only considered the Veteran's periods of active duty service through 2005.  Accordingly, an additional VA examiner's opinion is required to address the impact, if any, the Veteran's active duty service for training in 2010 had on his neck disability.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the National Personnel Records Center and request:
(a) verification of a period of active duty for training from February 14, 2010 to September 30, 2010; and 
(b) all available service treatment records for the Veteran from February 14, 2010 and September 30, 2010.

If NPRC does not have any STRs for the 2010 period of service, then make an additional request to the Oregon National Guard for any STRs in its possession.

   Any negative response must be fully documented in the record.

2.  Only after obtaining the additional service treatment records from 2010, or determining no records are available, then return the Veteran's claims file to the August 2013 VA examiner, if available, or to an equally as qualified medical professional.  

Please see prior 2013 opinion.  The examiner is asked to answer the following questions, and to provide a complete rationale for any opinion expressed.

a)  Does the evidence reflect the Veteran's pre-existing cervical spine disability increased in severity during his period of active duty service for training from February 14, 2010 through September 30, 2010?

b)  If so, is there clear and unmistakable evidence that any increase in severity was due to the natural progression of his pre-existing cervical spine disability?

3.  Then, readjudicate the appeals.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




